                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               CASE NO: 5:17-CV-356

RICARDO MONDRAGON, et al.           )
 on behalf of themselves and all    )
other similarly situated person,    )
                                    )
            Plaintiffs,             )
v.                                  )
                                    )
SCOTT FARMS, INC., et al.           )
                                    )
            Defendants.             )
____________________________________)

                                              ORDER

       THIS MATTER coming on to be heard before the undersigned Judge presiding in the

United States District Court for the Eastern District of North Carolina, on Consent Motion for

Voluntary Dismissal Without Prejudice of Claims of Ramón Hernandez Ortiz, pursuant to Rule

41(a)(2), Fed. R. Civ. P., and the Court having heard and considered this matter being of the

opinion that this motion should be allowed;

       Now, therefore, Plaintiffs’ motion is GRANTED.




SO ORDERED this the 5th day of March, 2019.



                                           __________________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge
